                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

  LONNIE LEE JONES,                     §
         Plaintiff,                     §
                                        §
  v.                                    §   No. 3:19-cv-00456-K
                                        §
  FRANK DOUGLAS, et al,                 §
         Defendants.                    §

                                    ORDER

               The United States Magistrate Judge made findings, conclusions

and a recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain

error.    Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge. Plaintiff’s motion to

proceed in forma pauperis (Dkt. No. 6), and motion to appoint counsel (Dkt. No.

8), are DENIED.

         SO ORDERED.

         Signed June 5th, 2019.




                                  _________________________________
                                  ED KINKEADE
                                  UNITED STATES DISTRICT JUDGE
